PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RONNELL GRAY KITCHEN,                 
               Plaintiff-Appellant,
                 v.
DOUGLAS L. UPSHAW, Sargeant;
JANULYN Y. LENNON, Captain;
DARNLEY R. HODGES, SR., Col.;
RIVERSIDE REGIONAL JAIL AUTHORITY,                No. 99-2458
              Defendants-Appellees,
                and
THE CITY OF COLONIAL HEIGHTS,
VIRGINIA,
                        Defendant.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 David G. Lowe, Magistrate Judge.
                           (CA-99-138)
                      Argued: September 26, 2000
                        Decided: April 9, 2002
 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Williams and Judge Michael concurred.


                             COUNSEL
ARGUED: Philip Steward Marstiller, PHILIP S. MARSTILLER,
P.C., Richmond, Virginia, for Appellant. Fred R. Kozak, BEALE,
2                         KITCHEN v. UPSHAW
BALFOUR, DAVIDSON, ETHERINGTON & PARKER, Richmond,
Virginia, for Appellees.


                              OPINION

WIDENER, Circuit Judge:

   Ronnell Kitchen brought this action under 42 U.S.C. § 1983, alleg-
ing that he had a constitutionally protected interest in work release
and that officials of the Riverside Regional Jail intentionally violated
that interest, causing Kitchen to lose his job. The district court found
that the individual defendants enjoyed qualified immunity as individ-
uals and granted summary judgment in their favor on that account. It
also granted summary judgment in favor of all defendants on the mer-
its and in their official capacities. Kitchen appeals. We affirm, finding
that Kitchen enjoyed no constitutionally protected liberty interest in
his work-release determination under Virginia law.

                                   I.

   We review de novo a district court’s order granting summary judg-
ment and view the facts in the light most favorable to the nonmoving
party. See Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).
Summary judgment is appropriate where no genuine issue of material
fact exists and the moving party is entitled to judgment as a matter
of law. See Fed. R. Civ. P. 56(c). Once the moving party discharges
its burden by showing that there is an absence of evidence to support
the nonmoving party’s case, the nonmoving party must come forward
with specific facts showing that there is a genuine issue for trial.
F.R.C.P. 56(c); see Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586-87 (1986). Summary judgment will be granted
unless a jury could return a verdict for the nonmoving party on the
evidence presented. See Anderson v. Liberty Lobby, Inc., 477 U.S. at
249.

                                   II.

   The undisputed facts of this case follow. On July 15, 1997, in the
circuit court of Colonial Heights, Virginia, Ronnell Kitchen (Kitchen)
                          KITCHEN v. UPSHAW                           3
pleaded guilty to the misdemeanor charges of driving under the influ-
ence of intoxicants and driving on a suspended license. Kitchen was
fined and sentenced to a jail term. The sentencing judge’s order also
contained the following:

      The Court authorizes that the defendant may participate in
      a work release program if he is eligible. The defendant must
      further pay court costs on this charge of $128.00.

Kitchen’s brother-in-law, David Resnick, paid in full Kitchen’s fines
and court costs that same day. Also that same day, Kitchen was com-
mitted to the Riverside Regional Jail (Jail).

   Sergeant Douglas Upshaw (Upshaw), a defendant in this action,
was the work-release coordinator for the Jail. On July 16, Upshaw
interviewed Kitchen, and Kitchen signed a "Work and Education
Release Program Rules" form. Kitchen also submitted a handwritten
statement, explaining that he had a strong desire to participate in the
work-release program because he had worked for Allied Signal for
twenty-four years, because he had four more years to go until retire-
ment, and because he would be fired if he missed five days of work.
On the same day as the interview, Upshaw sent by facsimile to Allied
Signal a copy of the "Employer’s Community Work Agreement," a
form requiring the employer’s signature and imposing certain condi-
tions on employers participating in work release.1 The fax to Allied
Signal was marked "Urgent" and "Reply ASAP."

   Allied Signal did not respond to Upshaw’s fax. On July 17th,
Upshaw then telephoned Allied Signal to discuss the company’s will-
ingness to participate in the program. Officials at Allied Signal, how-
ever, expressed reservations about participating in Kitchen’s work
release. Allied Signal did not want, for example, law enforcement
officials to come onto the work site to monitor Kitchen. Upshaw
responded that he would not need to speak with Kitchen at the work
site but would only need to see him there, perhaps through a window.
  1
    Allied Signal, for example, would have been required immediately to
inform the Work Release Coordinator of any changes in Kitchen’s job
status, to submit in advance his weekly work schedule, and to verify the
number of hours he actually worked.
4                        KITCHEN v. UPSHAW
Allied officials told Upshaw that they wanted more time to consider
the matter and that they would contact him on July 18th with their
decision.

   Not having heard back from Allied Signal, Upshaw again tele-
phoned the company on Monday, July 21. That call apparently went
unreturned. Instead, on July 23, Upshaw received a letter from an
official at Allied Signal who said that company policy was not to par-
ticipate in work-release programs. The letter went on to say that
Kitchen was welcome to return to work under the previous conditions
of his employment—if he could do so by July 24—but that, in effect,
the company would not cooperate with the Jail in supervising
Kitchen.

   On July 23, pursuant to the Jail’s Standard Operating Procedures,
known as SOPs, Upshaw sent a letter to the sentencing judge explain-
ing Allied Signal’s refusal to participate and reporting that Kitchen
was therefore denied work-release privileges. In the letter, Upshaw
also asked the sentencing judge whether Kitchen should be granted
work release despite Allied Signal’s refusal to participate and also
apparently enclosed a copy of Allied Signal’s letter of July 23. There
is no evidence in the record that the judge ever responded to
Upshaw’s letter. Kitchen did not report for work on July 24.

   Finally, following a telephone call from Kitchen’s union represen-
tative to Superintendent Hodges on July 29, the Jail agreed to waive
the requirement that Allied Signal agree to participate in Kitchen’s
work release. Kitchen was thus granted work-release privileges effec-
tive July 30. However, by that time, Allied Signal had discharged
Kitchen. On July 30, Captain Janulyn Lennon, Upshaw’s supervisor,
wrote to Allied Signal saying that in light of Kitchen’s long term of
employment with the company and short time to go until retirement,
the Jail was willing to waive the visitation requirement and the
requirement that the employer agree to the terms of the Employer’s
Community Work Agreement. Captain Lennon’s letter also expressed
hope Allied Signal would reinstate Kitchen. Allied Signal wrote back
on August 1, saying the company had reviewed Kitchen’s discharge
and had decided not to reinstate him.
                            KITCHEN v. UPSHAW                               5
                                     III.

  At the outset, we should dispose of the Eleventh Amendment
defense urged by the Regional Jail Authority.

   The Authority argues that it is an arm of the State for purposes of
immunity from suit under the Eleventh Amendment. Although the
district court expressed no opinion on the question, because the
defense may be raised at any time, see Suarez Corp. Industries v.
McGraw, 125 F.3d 222 (4th Cir. 1992), we address the question. The
Eleventh Amendment2 limits the Article III jurisdiction of the federal
courts to hear cases against States and state officers acting in their
official capacities. Eleventh Amendment immunity does not extend to
mere political subdivisions of a State such as counties or municipali-
ties. Mt. Healthy City School Dist. Bd. of Education v. Doyle, 429
U.S. 274, 280 (1977) (citing Lincoln County v. Luning, 133 U.S. 529,
530 (1890)). However, the amendment does confer sovereign immu-
nity on an arm of the State. Mt. Healthy, 429 U.S. at 280. There is
no clear line separating those state instrumentalities that are entitled
to sovereign immunity from those that are not, and we follow the
Supreme Court’s admonition that courts should seek guidance in the
twin purposes of the Eleventh Amendment, namely: 1) "the State’s
fears that ‘federal courts would force them to pay their Revolutionary
War debts, leading to their financial ruin,’" and 2) "the integrity
retained by each State in our federal system." Hess v. Port Auth.
Trans-Hudson Corp., 513 U.S. 30, 39 (1994). Accordingly, the princi-
pal factor to be considered is "whether a judgment against the govern-
ment entity would have to be paid from the State’s treasury." Cash
v. Greenville County Bd. of Education, 242 F.3d 219, 223 (4th Cir.
2001) (citations omitted). This is often the end of the inquiry, for if
the "State treasury will be called upon to pay a judgment against a
governmental entity . . . consideration of any other factor becomes
  2
   The Eleventh Amendment provides: "The Judicial power of the
United States shall not be construed to extend to any suit in law or
equity, commenced or prosecuted against one of the United States by
Citizens of another State, or by Citizens or Subjects of any Foreign
State." Although, by its terms, the Eleventh Amendment does not prevent
a citizen of a state to sue that state in federal court, it has been construed
to bar such suits. See Hans v. Louisiana, 134 U.S. 1, 15 (1890).
6                         KITCHEN v. UPSHAW
unnecessary," and the entity will be immune. Cash, 242 F.3d at 223.
A finding to the contrary weighs against immunity. However, even if
the state’s treasury will not be used to satisfy a judgment, we still
must determine if the relationship of the entity with the state is close
enough to implicate the "dignity of the State as a sovereign." 242 F.3d
at 224. We apply three additional factors in this determination: 1) the
degree of control that the State exercises over the entity; 2) whether
the entity deals with local rather than statewide concerns; and 3) "the
manner in which State law treats the entity." 242 F.3d at 224 (cita-
tions omitted).

   We are of opinion that the Regional Jail Authority is not an arm
of the State for purposes of Eleventh Amendment immunity. First,
and foremost, Virginia’s treasury is not implicated here. The statutory
scheme that enables municipalities and other political subdivisions to
create these regional authorities also confers on the entity the power
to sue and be sued in its own name. See Va. Code Ann. § 53.1-
95.7(11). There is nothing in this section that indicates that a regional
authority acts on behalf of the State when it sues or is sued and thus
obliges the State to pay any judgment rendered against the authority.
The Authority argues that the State will have to pay any judgment
through the operation of the Virginia Constitutional Officer Risk
Management plan, an insurance program established by the Common-
wealth. However, we have held that an insurance plan such as this
does not suffice to extend the protection of sovereign immunity to
individuals in the case of a municipal Electoral Board, see Sales v.
Grant, 224 F.3d 293, 297 (4th Cir. 2000), and we are of opinion this
principle should also apply to another local governmental entity, the
Regional Jail Authority. Cf. Regents of the University of California
v. Doe, 519 U.S. 425, 431 (1997) ("it is the entity’s potential legal lia-
bility, rather than its ability or inability to require a third party to
reimburse it, or to discharge the liability in the first instance, that is
relevant . . .").

   None of the other factors militate towards a finding that the
Authority is an arm of the State. First, the state law scheme does not
appear to treat the Authority as an arm of the State. The Authority
exercises substantial control over its own operations including
appointing necessary jail officers, agents and employees, and fixing
their compensation. Va. Code Ann. § 53.1-95.7(3). Additionally, the
                          KITCHEN v. UPSHAW                            7
participating political subdivisions must pay their share, from their
treasuries, of the costs for land, stock, equipment, and structures. Va.
Code Ann. § 53.1-106(B). Furthermore, the governing body of the
Authority is appointed by the governing bodies of the participating
local political subdivisions, not the Commonwealth. Va. Code Ann.
§ 53.1-106(A). While it is true that the State pays two-thirds of the
superintendent’s and approved medical treatment personnel’s salary,
Va. Code Ann. § 53.1-115, we think that this fact alone does not forge
the close link between the Authority and the State requisite to impli-
cate the State’s dignity as a sovereign and thus entitle the Authority
to sovereign immunity. To the contrary, the retention of substantial
authority and control over the construction, governance, and operation
of the regional authority, as well as the liability for most of the costs
and expenses, tends to establish that the Authority is an arm of the
participating local political subdivisions. Finally, the statutory
scheme, by its own terms, provides a mechanism by which municipal-
ities may combine to solve local or regional jailing problems, not
statewide ones. Of equally great importance, we think it clear that
logic requires that two or more political subdivisions, as here, neither
of which is entitled to sovereign immunity, may not, without more,
combine to create an agency that is entitled to sovereign immunity.
Accordingly, we are of opinion that the Regional Authority is not
entitled to sovereign immunity under the Eleventh Amendment.

                                  IV.

   Although the Fourteenth Amendment prohibits a State from depriv-
ing an inmate of liberty without due process of law, when a defendant
is lawfully convicted and confined to jail, he loses a significant inter-
est in his liberty for the period of his sentence. See Gaston v. Taylor,
946 F.2d 340, 343 (4th Cir. 1991) (en banc). Additionally, a prison-
er’s confinement is of necessity subject to the broad discretion of
those managing the jail. See Gaston, 946 F.2d at 343. Nonetheless,
confinement does not strip an inmate of all liberty interests. See Gas-
ton, 946 F.2d at 343.

   Kitchen alleges that, for several days, the jail officials unconstitu-
tionally prevented him from participating in work release. To prevail
in his § 1983 action for deprivation of a liberty interest, Kitchen first
would have to demonstrate that prisoners enjoy a protected liberty
8                            KITCHEN v. UPSHAW
interest in work release under Virginia law. See Beverati v. Smith, 120
F.3d 500, 502 (4th Cir. 1997).

   We employ the standard set forth in Sandin v. Conner, 515 U.S.
472, 484 (1995), to determine whether state law creates a liberty
interest that affords prisoners due process protection. In Sandin, the
Court reconsidered its reasoning in previous cases, particularly Hewitt
v. Helms, 459 U.S. 460 (1983), in which the recognition of a liberty
interest turned on whether the statute or regulation at issue used man-
datory or discretionary language.3 Sandin, 515 U.S. at 480. Such
inquiries, said the Court, discourage state officials from codifying
their administrative procedures and inappropriately involve federal
courts in managing prisons. Sandin, 515 U.S. at 482. Instead, the
Court concluded that States may still create liberty interests that
afford prisoners due process protections, but explained:

        [T]hese interests will be generally limited to freedom from
        restraint which, while not exceeding the sentence in such an
        unexpected manner as to give rise to protection by the Due
        Process Clause of its own force . . ., nonetheless imposes
        atypical and significant hardship on the inmate in relation to
        the ordinary incidents of prison life.

515 U.S. at 484. (internal citations omitted). Applying this standard,
the Court in Sandin held that an internal prison disciplinary sentence
of a prisoner to 30 days in segregated confinement did not present the
type of "atypical, significant deprivation" in which a State might
create a liberty interest. Sandin, 515 U.S. at 486.

   Kitchen does not contend that the temporary withholding of per-
mission to participate in work release gives rise to the protection of
the Due Process Clause by its own force. Thus, the question is
    3
   In Hewitt, for example, the Court found that Pennsylvania had gone
beyond promulgating simple procedural guidelines. Instead, it had used
"language of an unmistakably mandatory character, requiring that certain
procedures ‘shall,’ ‘will,’ or ‘must’ be employed" in administrative seg-
regation determinations. Hewitt, 459 U.S. at 472. Such language, said the
Court, "demands a conclusion that the State has created a protected lib-
erty interest." Hewitt, 459 U.S. at 472.
                          KITCHEN v. UPSHAW                            9
whether denial of work-release status imposed on Kitchen an "atypi-
cal and significant hardship in relation to the ordinary incidents of
prison life." Sandin, 515 U.S. at 484.

   Two cases from our sister circuits have, under Sandin, rejected the
contention that once an inmate has been given work release he
thereby acquires a liberty interest in retaining that status. In Domi-
nique v. Weld, 73 F.3d 1156 (1st Cir. 1996), an inmate was, for vari-
ous penalogical reasons, summarily removed from a work-release
program and sent to a medium security prison after having success-
fully participated in work release for four years. The First Circuit held
that because confinement within the prison walls of the medium
security prison was an ordinary incident of prison life, the prisoner
did not enjoy a constitutionally protected liberty interest in work
release. See Dominique, 73 F.3d at 1160. Likewise, in Callender v.
Sioux City Residential Treatment Facility, 88 F.3d 666 (8th Cir.
1996), the inmate’s work-release status was revoked when he refused
to admit his crime, a condition of maintaining work-release status.
Reasoning that the inmate was returned to the same facility from
which he had left upon being granted work release several months
before, the court found revocation of his work-release status imposed
neither an atypical nor a significant deprivation. See Callender, 88
F.3d at 669.

   Kitchen, in the case at hand, was not removed from a work-release
program; he was merely denied permission to participate in one.
Thus, Kitchen essentially claims he suffered a constitutionally signifi-
cant deprivation in not being granted work release by the jail officials
who were authorized by statute and by court order to determine
whether he was eligible for such a program. We take judicial notice
of the fact that there is nothing atypical about prisoners being denied
permission to leave jail in order to work. Thus, we hold that under
Virginia law prisoners have no constitutionally protected liberty inter-
est in work release.

   Neither side has depended on Sandin; instead, they apparently
assume that the type of inquiry rejected in Sandin would be control-
ling here. However, even under a pre-Sandin analysis we find that
Virginia law has not created a constitutionally protected liberty inter-
est in initial work-release determinations.
10                         KITCHEN v. UPSHAW
   Using that analysis, we have previously held that prisoners do not
enjoy a liberty interest in work release under Virginia law. See Gas-
ton v. Taylor, 946 F.2d 340, 344 (4th Cir. 1991) (en banc). In Gaston,
we examined Virginia’s work-release statute and found that instead
of creating an entitlement, Va. Code Ann. § 53.1-60(A) gives the
Director of the Department of Corrections discretion to approve
inmates for the program. See Gaston, 946 F.2d at 344.

   Kitchen attempts to distinguish Gaston by pointing out that the sen-
tencing judge in this case authorized Kitchen’s work release under
Va. Code Ann. § 53.1-131(A), a section not construed in Gaston. In
effect, he argues that, under § 53.1-131(A), once a court orders that
an inmate may participate, jail officials are unable then to deny the
inmate permission to be released for work. Kitchen also argues that
the sentencing judge’s order itself employed mandatory language
which removed all discretion from jail officials once Kitchen paid his
court costs and fines, and that jail officials "willfully and deliberately"
violated that court order.

   Under § 53.1-131(A), a court may, "if it appears to the court that
[an] offender is a suitable candidate for work release, assign the
offender to a work release program under the supervision of . . . the
administrator of a local or regional jail . . . ." We note, however, that
§ 53.1-131(A) also states that "[t]he Board [of Corrections] shall pre-
scribe regulations to govern the work release . . . programs authorized
by this section." Thus, under a pre-Sandin analysis, § 53.1-131(A)
would not have required that we change the view expressed in Gaston
that inmates have no liberty interest in the initial work-release deter-
mination.

   Furthermore, it is not the case that, as Kitchen argues, the sentenc-
ing judge in his case "specifically authorized work release for Kitchen
upon payments of the fines and court costs." To support his claim that
payment of fines and costs was the only prerequisite for an entitle-
ment to work release, Kitchen cites to a disposition notice apparently
issued by the circuit court clerk’s office. The handwritten notation to
which Kitchen refers says that costs must be paid in full "for work
release eligibility." It may be unclear whether the clerk indicated pay-
ment of costs was a sufficient condition or was instead merely a nec-
essary condition for Kitchen’s work release. However, what the clerk
                           KITCHEN v. UPSHAW                             11
indicated on the disposition notice is irrelevant here. It is well estab-
lished that Virginia trial courts speak only through their written
orders. See Fredericksburg Const. Co. v. J.W. Wyne Excavating, Inc.,
530 S.E.2d 148, 152 (Va. 2000). In this case, after fining Kitchen and
sentencing him to a term in jail, the court’s order read as follows:

      The Court authorizes that the defendant may participate in
      a work release program if he is eligible. The defendant must
      further pay court costs on this charge of $128.00. (emphasis
      added).

Thus, even if payment was a condition of work release, the plain lan-
guage of the court’s order did not make payment of costs and fines
the only condition for work release. Instead, the court’s order obvi-
ously contemplated Jail officials would make an independent determi-
nation of Kitchen’s eligibility.

    Kitchen also seems to argue that he met all of the Jail’s eligibility
requirements for work release and that he therefore was entitled to
work release. However, under a pre-Sandin analysis, it would be irrel-
evant were Kitchen to have met all of the eligibility criteria used to
pre-screen inmates. This is so because the Jail’s SOPs state that "if
it is determined that an individual is eligible for work release, he/she
may be placed in the program" (emphasis added). This is not the kind
of mandatory language identified as dispositive in Hewitt. Addition-
ally, the SOPs make it a requirement of the eligibility investigation
that "the employer must sign and return the [Employer’s Community
Work Agreement] form to the Coordinator."4 Allied Signal declined
to sign the form, and jail officials, in compliance with their SOPs,
therefore identified Kitchen as ineligible for work release.
  4
   We note that the Jail’s SOPs also provide that when the jail finds an
inmate ineligible for work release, a letter of explanation will be submit-
ted to the sentencing judge who ordered work release. The sentencing
judge then may subsequently order that the inmate be placed on work
release irrespective of the Jail’s determination of ineligibility. Upshaw
did notify the sentencing judge of Kitchen’s ineligibility for work
release, citing Allied Signal’s refusal to cooperate. There is no indication
that the sentencing judge saw fit to order Kitchen be granted work
release despite the Jail’s finding of ineligibility.
12                         KITCHEN v. UPSHAW
   Finally, because the SOPs, in certain instances, provide for "due
process" hearings before an inmate is removed from work release for
violation of rules, Kitchen argues that those same protections there-
fore attach to the initial determination of work-release eligibility.
Although we need not and do not decide whether, under Virginia law,
a protected liberty interest attaches once an inmate is granted work-
release status, even the pre-Sandin analysis recognized "the crucial
distinction between being deprived of a liberty one has . . . and being
denied the conditional liberty that one desires." Greenholtz v. Inmates
of the Nebraska Penal and Correctional Complex, 442 U.S. 1, 9
(1979) (rejecting such an argument in context of parole determina-
tions).

   Thus, even by engaging in the pre-Sandin analysis Kitchen urges
on us, he still fails to show any evidence that the jail officials’ discre-
tion was limited by the court’s order or the statutes and regulations
at issue in this case.

                                    V.

   Finally, Sandin clearly mandates that we find prisoners enjoy a
protected liberty interest only when an inmate can demonstrate he suf-
fered an "atypical and significant hardship in relation to the ordinary
incidents of prison life." Sandin, 515 U.S. at 484. Although the court
is not unsympathetic to Mr. Kitchen’s loss of employment, it is clear
that being denied permission to leave jail in order to work is nothing
more than an ordinary experience of inmates. Therefore, we hold
Kitchen enjoyed no constitutionally protected liberty interest in work
release.

                                   VI.

   The district court held that the individual defendants as individuals
were each protected by qualified immunity and, as well, granted sum-
mary judgment to the individual defendants in their official capacities.
It also granted summary judgment to the Regional Jail Authority.

   As we have just explained, there is no merit to the claim that the
plaintiff had a Constitutionally protected liberty interest in the work
                          KITCHEN v. UPSHAW                          13
release program. That being true, the order of the district court grant-
ing qualified immunity to the individual defendants as individuals is
likewise correct. Slattery v. Rizzo, 939 F.2d 213, 216 (4th Cir. 1991)
(holding that such a deprivation of a Constitutional right must be
clearly established which, of course, it was not here, being non-
existent).

  The judgment of the district court is accordingly

                                                         AFFIRMED.5
  5
   The City of Colonial Heights was a party to the complaint but was
dismissed from the case on May 26, 1999. Exception is not taken on
appeal to that order.